              Case 2:17-cv-01297-MJP Document 606 Filed 09/14/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          RYAN KARNOSKI, et al.,                           CASE NO. C17-1297 MJP

11                                 Plaintiffs,               ORDER AMENDING SEPTEMBER
                                                             2, 2020 ORDER (DKT. NO. 596)
12                  v.

13          DONALD J TRUMP, et al.,

14                                 Defendants.

15

16           THIS MATTER comes before the Court upon the Government’s Motion to Stay Pending

17   Disposition of Mandamus Petitions (Dkt. No. 601) and the Court’s determination that its

18   September 2, 2020 Order contains an error (Dkt. No. 596). As noted in the Government’s

19   Motion, the Order incorrectly includes former Secretary of Defense James Mattis in a list of

20   attendees at a December meeting. (See Dkt. No. 601 at 8 n.4.) The Court has corrected the error

21   and two other citation errors on page three of its Order. A corrected Order is attached as Exhibit

22   1.

23   //

24   //


     ORDER AMENDING SEPTEMBER 2, 2020 ORDER (DKT. NO. 596) - 1
             Case 2:17-cv-01297-MJP Document 606 Filed 09/14/20 Page 2 of 2




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated September 14, 2020.



                                                         A
 3

 4
                                                         Marsha J. Pechman
 5                                                       United States Senior District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER AMENDING SEPTEMBER 2, 2020 ORDER (DKT. NO. 596) - 2
